Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Pub No. 2017/0295531 A1) in further view of VULGARAKIS et al. (U.S. Pub No. 2018/0242161 A1).

Claim 1, Singh teaches a network management entity for a communication network, wherein the network management entity comprises: a processor which is configured to operate a network slice in the communication network, wherein the network slice is configured to enable a first communication device to communicate via the network slice and to provide the first communication device with further resources of the network slice [par 0009, 0011, 0014, Thus a novel D2D mobility
management functions and a D2D mobility management entity could be necessary for providing D2D-related information and for increasing the flexibility of D2D communication across different RA Ts. The disclosure is directed to a device to device (D2D) mobility management method used by a network entity, the method would include not limited to : transmitting a service request message which includes an application identifier (ID) and a traffic type ID; receiving a first measurement report comprising a signal quality measurement which is measured based on the service request message; determining a topology type ID and a communication type ID in response to receiving the first measurement report; transmitting an access request message which includes the topology type ID, the communication type ID, and the traffic type ID; and receiving an authorization of a network slice in response to transmitting the access request message. A network entity which would include not limited to: a transmitter; a receiver; and a processor coupled to the transceiver]; and par 0008, 0061, The SLP 103 is a location service protocol, allowing the device to find services in the local area network) to which the UE reports its location. Topology analysis can be implemented by the topology management module 401 or by a processor by the D2D mobility management entity 400 to analyze the mobility traces and locations to determine the topology type IDs. Topology analysis may also predict the topology according to the D2D mobility traces and locations. This topology analysis may take place in a D2D UE, a BS in the 5G RAN or a D2D mobility management]; wherein the processor is further configured to incorporate the second mobile communication device in the network slice to provide the network slice with at least one resource of the second mobile communication device [par 0066, 0071, In step S712, based on the location information received from one or more D2D UEs, the 5G RAN would determine the topology based on the collection of D2D UEs' locations and even predictions. In step S713, the 5G RAN would notify a D2D mobility management entity of the result of the topology analysis. The communication type could be determined by the communication type management module 402 or could be implemented by a processor within a base station or a D2D mobility management entity 400 to determine the communication type IDs. Alternatively, the communication type (ID) may also be determined a D2D UE itself or by 5G RAN. The 5G RAN may determine the most suitable communication type for D2D UEs based on the network load and resource usage].
 	Singh fails to show wherein the processor is further configured to incorporate the second mobile communication device in the network slice, based of the second mobile 
 	In an analogous art Vulgarakis show wherein the processor is further configured to incorporate the second mobile communication device in the network slice, based on the second mobile communication device being within a defined position range [par 0031, 0033, 0034, The method according to the present teachings is also useful when devices 3a, 3b are moving or being allocated dynamically to different network elements. This behavior of different network elements joining or leaving the network slice is easily handled. Information related to a device, for instance utilization rates, type of device, measurements, capacity, etc. This information can be used by the network element (and for the network slice that the network element is part of or is to become part of) in order to pre-allocate or allocate the resources that meet the SLA of the device. [0034] Information related to a network element, for instance location, usage (e.g. type of services that the user is provided with and network bandwidth required by it), etc. This information can be used by the network element (for the network slice that it is or might become part of], wherein the processor is further configured to enable an application on the second mobile communication device via the communication interface, wherein the application provides the network slice with the at least one resource of the second mobile communication device [par 0049, In a network slice, one or more network elements may be removed or added for different reasons. In these figures, the device 3 denotes a device requesting a network slice for a specific service. As a particular example, the device 3 may comprise a sensor of a sensor network requiring connectivity, i.e. network access, to an application, which for instance may comprise a software application stored in an Internet server. As another particular example, the device 3 may comprise a mobile phone requesting connectivity to another mobile phone or to Internet over the communications system 1].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh and Vulgarakis because this a communications system for distributed management of network slices, wherein each network slice comprises one or more network elements and provides one or more devices with network connectivity to services.

Claim 3: Singh and Vulgarakis conveys the network management entity according to claim 1, wherein the processor is further configured to check whether the second mobile communication device has authorization to be incorporated in the network slice [Singh, par 0046, In step S414, the network entity would transmit an access request message which includes not limited to the topology type ID, the communication type ID, and the traffic type ID. In step S415, the network entity would receive an authorization of a network slice in response to transmitting the access request message].

Claim 5: Sigh and Vulgarakis discloses the network management entity as claimed in according to claim 4, Singh fail to show wherein the processor is further configured to 
 	In an analogous Vulgarakis show wherein the processor is further configured to provide the application on the second mobile communication device via the communication interface [par 0049, In a network slice, one or more network elements may be removed or added for different reasons. In these figures, the device 3 denotes a device requesting a network slice for a specific service. As a particular example, the device 3 may comprise a sensor of a sensor network requiring connectivity, i.e. network access, to an application, which for instance may comprise a software application stored in an Internet server. As another particular example, the device 3 may comprise a mobile phone requesting connectivity to another mobile phone or to Internet over the communications system 1].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh and Vulgarakis because this a communications system for distributed management of network slices, wherein each network slice comprises one or more network elements and provides one or more devices with network connectivity to services.


Claim 8, Singh teaches a method for operating a communication network, wherein the method comprises: operating, by a network management entity, a network slice in the communication network [par 0045, The 5G RAN 303 would communicate with one or more D2D UEs 302. The D2D mobility management entity 400 would support dynamic network slice selection and configuration of D2D UEs], wherein the network slice is configured to enable a first communication device to communicate via the network slice and to provide the first communication device with further resources of the network slice [par 0086, The D2D mobility management entity may exchange D2D-related information to a RAT that also serves D2D communications. When an inter-RAT handover occurs, the D2D information maintained by D2D mobility management entity including not limited to topology type management (e.g. topology type IDs), communication type management (e.g. communication type IDs) and traffic type management (e.g. traffic type IDs) could be important for each RAT to prepare resources for D2D communication handover. With the D2D information, network slicing may also be enabled by considering the D2D information for proper network/resource slicing for specific D2D topology type, specific D2D communications type, or specific D2D traffic or service type], obtaining, by the network management entity, a position of a second mobile communication device based on a position signal[par 0008, 0061, The SLP 103 is a location service protocol, allowing the device to find services in the local area network) to which the UE reports its location. Topology analysis can be implemented by the topology management module 401 or by a processor by the D2D mobility management entity 400 to analyze the mobility traces and locations to determine the topology type IDs. Topology analysis may also predict the topology according to the D2D mobility traces and locations. This topology analysis may take place in a D2D UE, a BS in the 5G RAN or a D2D mobility management]; and in response to the position of the second mobile communication device being within a defined position range, incorporating, by the network management entity, the second par 0066, 0071, In step S712, based on the location information received from one or more D2D UEs, the 5G RAN would determine the topology based on the collection of D2D UEs' locations and even predictions. In step S713, the 5G RAN would notify a D2D mobility management entity of the result of the topology analysis. The communication type could be determined by the communication type management module 402 or could be implemented by a processor within a base station or a D2D mobility management entity 400 to determine the communication type IDs. Alternatively, the communication type (ID) may also be determined a D2D UE itself or by 5G RAN. The 5G RAN may determine the most suitable communication type for D2D UEs based on the network load and resource usage].;
 	Singh fail to show network slice with at least one resource of the second mobile communication device; wherein the method further comprises: enabling an application on the second mobile communication device via the communication interface, wherein the application provides the network slice with the at least one resource of the second mobile communication device.
 	In an analogous art Cain show network slice with at least one resource of the second mobile communication device; wherein the method further comprises: enabling an application on the second mobile communication device via the communication interface, wherein the application provides the network slice with the at least one resource of the second mobile communication device[par 0049, In a network slice, one or more network elements may be removed or added for different reasons. In these figures, the device 3 denotes a device requesting a network slice for a specific service. As a particular example, the device 3 may comprise a sensor of a sensor network requiring connectivity, i.e. network access, to an application, which for instance may comprise a software application stored in an Internet server. As another particular example, the device 3 may comprise a mobile phone requesting connectivity to another mobile phone or to Internet over the communications system 1].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh and Vulgarakis because this a communications system for distributed management of network slices, wherein each network slice comprises one or more network elements and provides one or more devices with network connectivity to services.


Claim 10, Singh and Vulgarakis disclose the method according to claim 8, wherein the method further comprises: checking whether the second mobile communication device has authorization to be incorporated in the network slice [Singh, par 0046, In step S414, the network entity would transmit an access request message which includes not limited to the topology type ID, the communication type ID, and the traffic type ID. In step S415, the network entity would receive an authorization of a network slice in response to transmitting the access request message].


 	In analogous art Vulgarakis show wherein the method further comprises: providing, by the network management entity, the application on the second mobile communication device [par 0049, In a network slice, one or more network elements may be removed or added for different reasons. In these figures, the device 3 denotes a device requesting a network slice for a specific service. As a particular example, the device 3 may comprise a sensor of a sensor network requiring connectivity, i.e. network access, to an application, which for instance may comprise a software application stored in an Internet server. As another particular example, the device 3 may comprise a mobile phone requesting connectivity to another mobile phone or to Internet over the communications system 1].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh and Vulgarakis because this a communications system for distributed management of network slices, wherein each network slice comprises one or more network elements and provides one or more devices with network connectivity to services.



Claim 15 Singh illustrates a non-transitory computer-readable medium having processor-executable instructions stored thereon for operating a communication par 0048, The processor 421 may include one or more hardware processing units such as processors, controllers, or discrete integrated circuits to control the 422 transceiver to transmit and receive signals and to execute functions related to the disclosed D2D mobility management method as disclosed by the exemplary embodiments and examples], when executed, provide for carrying out a method comprising: operating, by a network management entity, a network slice in the communication network, wherein the network slice is configured to enable a first communication device to communicate via the network slice and to provide the first communication device with further resources of the network slice [par 0009, 0011, 0014, Thus a novel D2D mobility management functions and a D2D mobility management entity could be necessary for providing D2D-related information and for increasing the flexibility of D2D communication across different RA Ts. The disclosure is directed to a device to device (D2D) mobility management method used by a network entity, the method would include not limited to : transmitting a service request message which includes an application identifier (ID) and a traffic type ID; receiving a first measurement report comprising a signal quality measurement which is measured based on the service request message; determining a topology type ID and a communication type ID in response to receiving the first measurement report; transmitting an access request message which includes the topology type ID, the communication type ID, and the traffic type ID; and receiving an authorization of a network slice in response to transmitting the access request message. A network entity which would include not limited to: a transmitter; a receiver; and a processor coupled to the transceiver]; obtaining, by the network management entity, a position of a second par 0008, 0061, The SLP 103 is a location service protocol, allowing the device to find services in the local area network) to which the UE reports its location. Topology analysis can be implemented by the topology management module 401 or by a processor by the D2D mobility management entity 400 to analyze the mobility traces and locations to determine the topology type IDs. Topology analysis may also predict the topology according to the D2D mobility traces and locations. This topology analysis may take place in a D2D UE, a BS in the 5G RAN or a D2D mobility management]; in response to the position of the second mobile communication device being within a defined position range, incorporating, by the network management entity, the second mobile communication device in the network slice to provide the network slice with at least one resource of the second mobile communication device[par 0066, 0071, In step S712, based on the location information received from one or more D2D UEs, the 5G RAN would determine the topology based on the collection of D2D UEs' locations and even predictions. In step S713, the 5G RAN would notify a D2D mobility management entity of the result of the topology analysis. The communication type could be determined by the communication type management module 402 or could be implemented by a processor within a base station or a D2D mobility management entity 400 to determine the communication type IDs. Alternatively, the communication type (ID) may also be determined a D2D UE itself or by 5G RAN. The 5G RAN may determine the most suitable communication type for D2D UEs based on the network load and resource usage].; 
Singh fail to show enabling by the network management entity, an application on the second mobile communication device via the communication interface, wherein the 
 In an analogous art Vulgarakis show enabling by the network management entity, an application on the second mobile communication device via the communication interface, wherein the application provides the network slice with the at least one resource of the second mobile communication device [par 0049, In a network slice, one or more network elements may be removed or added for different reasons. In these figures, the device 3 denotes a device requesting a network slice for a specific service. As a particular example, the device 3 may comprise a sensor of a sensor network requiring connectivity, i.e. network access, to an application, which for instance may comprise a software application stored in an Internet server. As another particular example, the device 3 may comprise a mobile phone requesting connectivity to another mobile phone or to Internet over the communications system 1].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Singh and Vulgarakis because this a communications system for distributed management of network slices, wherein each network slice comprises one or more network elements and provides one or more devices with network connectivity to services.


5.  	Claims 6, 7, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Pub No. 2017/0295531 A1) in view of VULGARAKIS et al. (U.S. .

Claim 6: Singh and Vulgarakis illustrates the network management entity as according to claim 1, Singh and Vulgarakis fail to show wherein the processor is further configured to inform the first communication device of the at least one resource provided by the second mobile communication device via the communication interface.
 	In an analogous art Madan show wherein the processor is further configured to inform the first communication device of the at least one resource provided by the second mobile communication device via the communication interface [par 0007, 0008, A first UE may be equipped to receive a control signal indicating a set of resources allocated for D2D communications by a first eNB. A second UE may inform the first UE of a set of resources allocated for D2D communications by a second eNB. The UE may be equipped to determine a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. Further, the method may include determining a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. In one aspect, at least a portion of a set of resources allocated for D2D communications by a second eNB for use by the second UE may be different than the set of resources allocated for D2D communications by the first eNB. Further, the method may include signaling the determined subset of resources to the first eNB. Moreover, the method can include receiving an identifier, over a control channel, indicating the subset of resources for use during D2D communications over a shared channel]


Claim 7: Singh and Vulgarakis demonstrates the network management entity according to claim 1, Singh and Vulgarakis fail to show wherein the processor is further configured to adapt at least some of the further resources of the network slice on the based on the at least one resource provided by the second mobile communication device.
 	In an analogous art Madan show wherein the processor is further configured to adapt at least some of the further resources of the network slice on the based on the at least one resource provided by the second mobile communication device [par 0056, That is, a wireless device may listen rather than transmit on its available peer discovery resource in order to detect an energy on the peer discovery resource corresponding to its PDRID. The wireless device may also detect energies on other peer discovery resources corresponding to other PDRIDs. The wireless device may reselect a PDRID based on the determined energy on the peer discovery resource corresponding to its PDRID and the detected energies on the other peer discovery resources corresponding to other PDRIDs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Singh, Vulgarakis, and Madan because this provides a processing system configured to determine a set of resources to allocate for D2D communications based on one or more network factors.

Claim 13, Singh and Vulgarakis disclose the method according to claim 8, Singh and Vulgarakis fail to show wherein the method further comprises: informing the first communication device of the at least one resource provided by the second mobile communication device.
 	In an analogous Madan show wherein the method further comprises: informing the first communication device of the at least one resource provided by the second mobile communication device[par 0007, 0008, A first UE may be equipped to receive a control signal indicating a set of resources allocated for D2D communications by a first eNB. A second UE may inform the first UE of a set of resources allocated for D2D communications by a second eNB. The UE may be equipped to determine a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. Further, the method may include determining a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. In one aspect, at least a portion of a set of resources allocated for D2D communications by a second eNB for use by the second UE may be different than the set of resources allocated for D2D communications by the first eNB. Further, the method may include signaling the determined subset of resources to the first eNB. Moreover, the method can include receiving an identifier, over a control channel, indicating the subset of resources for use during D2D communications over a shared channel]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Singh, Vulgarakis and Madan because this provides a 


Claim 14 Singh and Vulgarakis provides the method according to claim 8, Singh and Vulgarakis fail to show wherein the method further comprises: adapting at least some of the further resources of the network slice based on the at least one resource provided by the second mobile communication device.
 	In an analogous art Madan show wherein the method further comprises: adapting at least some of the further resources of the network slice based on the at least one resource provided by the second mobile communication device [par 0056, That is, a wireless device may listen rather than transmit on its available peer discovery resource in order to detect an energy on the peer discovery resource corresponding to its PDRID. The wireless device may also detect energies on other peer discovery resources corresponding to other PDRIDs. The wireless device may reselect a PDRID based on the determined energy on the peer discovery resource corresponding to its PDRID and the detected energies on the other peer discovery resources corresponding to other PDRIDs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Singh, Vulgarakis, and Madan because this provides a processing system configured to determine a set of resources to allocate for D2D communications based on one or more network factors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468